Citation Nr: 0803300	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  99-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
a right knee disability.

2. Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

3. Entitlement to an initial rating in excess of 10 percent 
for a right hip disability.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic headaches since September 15, 2000.

 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 
(VVA)



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1991 and had additional periods of active duty for 
training and/or inactive duty training.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 RO rating decision 
which granted service connection and a 20 percent rating for 
a lumbar spine disability, effective August 4, 1997; granted 
service connection and a noncompensable rating for a cervical 
spine disability, effective August 4, 1997; granted service 
connection and a noncompensable rating for a right knee 
disability, effective August 4, 1997; granted service 
connection and a 10 percent rating for a right ankle 
disability, effective August 4, 1997; granted service 
connection and a 10 percent rating for a right hip 
disability, effective August 4, 1997; and granted service 
connection for post-traumatic headaches, effective August 4, 
1997.

An April 2003 RO decision increased the rating for the 
veteran's service-connected cervical spine disability to 10 
percent, effective September 8, 2000, and increased the 
rating for her service-connected post-traumatic headaches to 
30 percent, effective September 15, 2000.

An October 2003 RO decision increased the rating for the 
veteran's service-connected lumbar spine disability to 40 
percent, effective April 15, 2003, and increased the rating 
for her service-connected cervical spine disability to 20 
percent, effective April 15, 2003.

During the course of the current appeal, a rating action in 
August 2004 denied entitlement to a total disability rating 
based on individual unemployabilty (TDIU).  That issue is not 
part of the current appeal.

In May 2006, the Board denied the issues as shown on the 
front cover of this decision; remanded the issues of 
entitlement to initial increased ratings for lumbar and 
cervical spine disorders; and granted an initial higher 
rating of 30 percent for post-traumatic headaches from August 
4, 1977 to September 14, 2000. 

The veteran took the claim on appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  For the 
limited purposes of that appeal, the veteran was represented 
by an attorney.  

In November 2007, the Court granted the Joint Motion for 
remand on the issues shown on the front cover.  In the 
interim, it had been clarified they there was no intent to 
appeal the issue with regard to an increased rating for post-
traumatic headaches for the period of August 4, 1997 to 
September 14, 2000; accordingly, the Court dismissed that 
issue.

The most recent written presentation was made on behalf of 
the veteran by VVA in December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since, with regard to issues 1, 2 and 3, the veteran contests 
the disability evaluation that was assigned following the 
grant of service connection, this matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In primary part, the Joint Motion before the Court argued 
that the Board's decision in 2006 failed to satisfy the duty 
to assist in not having obtained additional medical data and 
opinions.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  VA's duty to assist may include 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Given such factors, including the 
action of the Court, it is the judgment of the Board that the 
duty to assist the veteran with her claims reasonably 
includes providing her with new VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any additional clinical 
information she may present with regard to 
the herein concerned disabilities should 
be translated from Spanish into English 
before the case is returned to the Board.

2.  The veteran should be scheduled for VA 
examinations to assess her current 
disability picture as relates to her right 
knee, right hip, right ankle and post-
traumatic headaches.  The claims folder 
must be provided to and reviewed by the 
examiner(s) in conjunction with the 
examination.  The examination should be 
conducted in accordance with the latest 
AMIE worksheet for evaluating such 
disabilities.  All signs and symptoms of 
the service-connected right ankle, hip and 
ankle disabilities and headaches should be 
described in detail, including all 
information necessary for rating such 
disabilities under all pertinent criteria.  
All necessary testing should be 
accomplished including X-rays and should 
include an accurate measure of leg 
disparities or discrepancies, etc.  The 
examiner(s) should note whether the 
evidence of record prior to and as 
compared with the findings of this 
examination shows any distinction in the 
clinical findings since the initial grant 
of service connection.

With regard to the right knee, right ankle 
and right hip disabilities, the examiner 
should specifically report ranges of 
motion, with consideration of pain, 
coordination and fatigability and discuss 
any bone deformity of the ankle or hip 
that may be present, based on x-ray 
evidence.  

3.  The case should then be reviewed and 
if the decision remains unsatisfactory to 
the veteran, a SSOC should be issued.  The 
veteran and her representative should be 
afforded a reasonable opportunity to 
respond.  All pertinent documents in 
Spanish should be translated to English 
before the case is returned to the Board.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

